Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 1 of 21                    PageID 754




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 FAITH MILLER and MICHAEL J.
 IANNONE, JR., individually and on behalf of
 all others similar situated,

        Plaintiffs,

 v.                                                          Case No. 2:19-cv-02779-MSN-tmp

 AUTOZONE, INC.,

        Defendant.


                 ORDER DENYING DEFENDANT’S MOTION TO DISMISS


        This matter comes before the Court on Defendant AutoZone, Inc’s (“AutoZone”) Motion

 to Dismiss Plaintiffs’ Class Action Complaint. (ECF No. 25.) For the reasons set forth below,

 Defendant’s Motion to Dismiss is DENIED.

                                      I. BACKGROUND

        Faith Miller and Michael J. Iannone Jr. filed this lawsuit under the Employee Retirement

 Income Security Act (“ERISA”), 29 U.S.C. §§ 1001, et seq., on behalf of AutoZone Inc.’s 401(k)

 Retirement Savings Plan (the “Plan”) in which they participate, as well as on behalf of other

 similarly situated participants (together “Plaintiffs”). AutoZone is the Plan Administrator under

 29 U.S.C. § 1002(16)(A)(i) and is a named fiduciary under the Plan and 29 U.S.C. § 1102(a).

 Prudential serves as the recordkeeper for the Plan and Prudential Bank and Trust, FSB serves as

 trustee. Prudential also provides the investment platform for the Plan and the GoalMaker

 investment allocation service, which is described in more detail below.

 A. The AutoZone Inc. 401(k) Retirement Savings Plan (the “Plan”)
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 2 of 21                       PageID 755




        The Plan is a defined-contribution retirement plan funded through employee contributions

 and matching contributions from AutoZone. As of December 31, 2018, 15,398 employees

 participated in the Plan, and the Plan had $548,562,798 in assets. (ECF No. 1 at PageID 8.) The

 Plan is set up such that participants can select from two investment approaches: (1) a “do it

 yourself” option whereby participants choose from a menu of twelve investment options to

 construct their own investment portfolios; or (2) elect GoalMaker, an asset allocation service1

 offered by Prudential, that allocates the participant’s assets in a model portfolio based on his or

 her retirement goals and risk tolerance.2 (See ECF No. 25-1 at PageID 144–45.) Participants who

 do not actively select an investment approach are placed into the GoalMaker option by default.

 (ECF No. 25-1 at PageID 144.)

        The Plan’s investment menu includes a mix of options including eight to ten mutual funds,

 three to four separate accounts,3 a handful of passively managed index funds,4 and a stable value




 1
   Asset allocation is an investment strategy that aims to balance risk by dividing assets among
 major investment vehicles such as stocks, bonds, and cash. U.S. Sec. Exch. Comm’n, Asset
 Allocation,     INTRODUCTION         TO      INVESTING,       https://www.investor.gov/introduction-
 investing/getting-started/asset-allocation (last visited Sept. 18, 2020).
 2
   According to AutoZone, GoalMaker rebalances each portfolio on a quarterly basis, keeping it on
 target with participants’ retirement timeline and risk tolerance. (ECF No. 25-1 at PageID 145.)
 3
   “Separate accounts are generally commingled investment vehicles, similar to mutual funds, that
 aggregate assets from more than one investor to achieve economies of scale. These investment
 vehicles are made available through contracts issued by [an] insurance company to qualified
 retirement plans, like 401(k) plans, and governmental plans.” (ECF No. 1 at PageID 22 n.15.)
 4
   An index fund is a portfolio of stocks or bonds designed to mimic the composition and
 performance of a financial market index (e.g. S&P 500). U.S. Sec. Exch. Comm’n, Index Funds,
 INTRODUCTION TO INVESTING, https://www.investor.gov/introduction-investing/investing-
 basics/investment-products/mutual-funds-and-exchange-traded-4 (last visited Sept. 18, 2020).
 The key advantage index funds have over their actively managed counterparts is a lower
 management expense ratio. See id.



                                                  2
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 3 of 21                         PageID 756




 fund5—the Guaranteed Index Fund (“GIF”). (ECF No. 1 at PageID 22.) The Plan’s passively

 managed fund options include Vanguard index funds, with investment fees ranging from 0.03%

 and 0.07% as of 2019, while the actively managed fund options charge between 0.39% and 1.15%.6

 (ECF No. 25-1 at PageID 145.)

        GoalMaker invests participants’ money in actively managed investment options available

 in the Plan, including the GIF, separate accounts, and mutual funds. (Id.) AutoZone is responsible

 for the selection of GoalMaker funds. (ECF No. 33 at PageID 394). Participants who choose

 GoalMaker do not pay investment fees separately; rather, the cost is covered by the fees of the

 funds in which GoalMaker invests on a participant’s behalf. (ECF No. 25-1 at PageID 146.)

 According to Plaintiffs, a majority of participants’ retirement savings in the Plan were being

 allocated by GoalMaker and “[t]he [GIF] was the Plan’s single largest investment with between

 $50 and $100 million in participants’ retirement savings, equal to 15 to 20 percent of the Plan’s

 total assets.” (ECF No. 1 at PageID 15, 24.)

        Prudential serves as the Plan’s recordkeeper and is responsible for administrative tasks

 such as “maintaining account records; processing contributions, rollovers, and transfers;


 5
   A stable value fund is a portfolio of bonds that are insured through “wrap” contracts with banks
 or insurance companies to protect the investor against a decline in yield or a loss of capital. See
 Karen Wallace, Unpacking Stable-Value Funds, MORNINGSTAR (Aug. 12, 2015),
 https://www.morningstar.com/articles/710877/unpacking-stable-value-funds. Stable value funds
 are popular with investors that have low risk tolerances (such as persons nearing retirement) and
 are commonly found in defined contribution plans such as company 401(k) plans. Id. The appeal
 of stable value funds is that they remain just that—stable. In times of recession or market volatility,
 stable value funds are guaranteed. The insurance aspect of stable value funds makes them nearly
 as safe as money market funds. Id. However, the characteristic insurance protection means stable
 value funds come with extra management costs and fees which can dampen the already low yields
 that these investments offer due to their low risk. Id.
 6
   Compared to passively managed funds, active funds tend to have higher management fees in
 order to pay the fund’s managers and research team. Also, active management is often associated
 with higher portfolio turnover, which causes more trading and associated costs.


                                                   3
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 4 of 21                         PageID 757




 generating account statements; executing fund transfers and exchanges; and mailing

 communications to participants.” (ECF No. 25-1 at PageID 146.) Prudential’s recordkeeping

 costs are bundled into the fees of the investment options that participants select through the Plan.

 (ECF No. 25-1 at PageID 146.) Prudential then is compensated via payment of a portion of those

 fees through revenue sharing arrangements that it entered into with some of the funds included in

 the Plan. (Id.) In other words, the mutual fund company pays a portion of the fees it charges

 investors to Prudential for its recordkeeping services. (Id.)

 B. Plaintiffs’ ERISA Allegations

         Plaintiffs’ one-count Complaint, taken as a whole, alleges AutoZone breached its fiduciary

 duties in violation of ERISA by: (1) retaining GoalMaker, which allegedly steers participants into

 high-cost investment options to the benefit of Prudential and against the best interests of Plan

 participants; (2) by failing to monitor and remove the GIF as an investment option; (3) retaining

 mutual funds and separate accounts that charge exorbitant management fees and have hidden

 trading costs; (4) failing to invest in lower-cost share classes; (5) failing to monitor exorbitant

 recordkeeping fees; and (6) failing to “provide participants with the complete and accurate

 information they required to make adequately informed investment decisions,” and by knowingly

 participating in breaches by other Plan fiduciaries. (See ECF No. 1.)

         AutoZone disputes all allegations raised by Plaintiffs and seeks dismissal of the entire

 Complaint. In its Motion to Dismiss, AutoZone requested an opportunity to present oral argument.

 (ECF No. 25.) The Court granted AutoZone’s request and heard oral argument from both parties

 on August 28, 2020. (ECF No. 50.) For the reasons outlined below, the Court finds Plaintiffs

 have alleged sufficient facts to state a claim to relief that is plausible on its face.

                                            II. STANDARD




                                                     4
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 5 of 21                            PageID 758




         In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

 will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

 true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). Using this

 framework, the court determines whether the complaint alleges “sufficient factual matter, accepted

 as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

 face if “the plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

 550 U.S. at 556). A complaint need not contain detailed factual allegations; however, a plaintiff's

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In other

 words, the “[f]actual allegations must be enough to raise a right to relief above [a] speculative

 level.” Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Twombly, 550 U.S. at 555). If a court decides in light of its judicial experience and

 common sense, that the claim is not plausible, the case may be dismissed at the pleading stage.

 Iqbal, 556 U.S. at 679. “[O]nly a complaint that states a plausible claim for relief survives a motion

 to dismiss.” Iqbal, 556 U.S. at 679; Twombly, 550 U.S. at 556.

                                           III. DISCUSSION

         “To state a claim for breach of fiduciary duty, ‘a plaintiff must make a prima facie showing

 that the defendant acted as a fiduciary, breached its fiduciary duties, and thereby caused a loss to

 the Plan.’” Meiners v. Wells Fargo & Co., 898 F.3d 820, 822 (8th Cir. 2018) (citing Braden v.

 Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009); 29 U.S.C. § 1109). For purposes of this




                                                     5
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 6 of 21                           PageID 759




 Motion, AutoZone concedes that the Complaint appropriately pleads the first and third elements.

 Instead, the gravamen of AutoZone’s Motion to Dismiss is that Plaintiffs have not properly alleged

 violations of the fiduciary duties imposed by ERISA. After stating the applicable standard, each

 of Plaintiffs’ claims will be addressed in turn.

 A. ERISA Prudent Person Standard of Care

         ERISA imposes upon fiduciaries the duties of loyalty and prudence in managing the plan’s

 assets, requiring them to act “solely in the interest of [plan] participants and beneficiaries” and to

 carry out their duties “with the care, skill, prudence, and diligence under the circumstances then

 prevailing that a prudent man acting in a like capacity and familiar with such matters would use in

 the conduct of an enterprise of a like character and with like aims.” 29 U.S.C. § 1104(a)(1)(B).

         Here, only the duty of prudence is at issue. A fiduciary’s investments are prudent if he

 “[h]as given appropriate consideration to those facts and circumstances that . . . are relevant to the

 particular investment . . . involved . . . and [h]as acted accordingly.” 29 C.F.R. § 2550.404a-

 1(b)(1). “Appropriate consideration” includes “[a] determination by the fiduciary that the

 particular investment . . . is reasonably designed . . . to further the purposes of the plan, taking into

 consideration the risk of loss and the opportunity for gain,” in addition to consideration of the

 portfolio’s diversification, liquidity, and projected return relative to the plan’s funding objectives.

 Id. (b)(2)(i)–(ii). In addition, “under trust law, a fiduciary normally has a continuing duty of some

 kind to monitor investments and remove imprudent ones.” Tibble v. Edison Int’l, 135 S. Ct. 1823,

 1828–29 (2015). Prudence generally requires “diversifying the investments of the plan so as to

 minimize the risk of large losses . . . .” 29 U.S.C. § 1104(a)(1)(C).

         Importantly, the duty of prudence is an objective standard that focuses on the fiduciary’s

 decision-making process, not the results of the process. Thus, “a plan’s mere underperformance




                                                    6
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 7 of 21                      PageID 760




 is not actionable so long as the fund administrators acted prudently.” Martin v. CareerBuilder,

 LLC, No. 19-cv-6463, 2020 U.S. Dist. LEXIS 115002, at *9 (N.D. Ill. July 1, 2020) (internal

 citations omitted). “To show that ‘a prudent fiduciary in like circumstances’ would have selected

 a different fund based on the cost or performance of the selected fund, a plaintiff must provide a

 sound basis for comparison—a meaningful benchmark.” Meiners v. Wells Fargo & Co., 898 F.3d

 820, 822 (8th Cir. 2018).

        ERISA plaintiffs, however, “generally lack the inside information necessary to make out

 their [imprudence] claims in detail unless and until discovery commences.” Braden v. Wal-Mart

 Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009). At the pleadings stage, courts should employ a

 “holistic evaluation of an ERISA complaint’s factual allegations” and “draw reasonable inferences

 in favor of the nonmoving party as required” to effectively serve ERISA’s remedial purpose. Id.

 B. GoalMaker

        Plaintiffs first allege AutoZone breached its fiduciary duty under ERISA by retaining

 GoalMaker, the asset allocation service offered by the Plan’s provider, Prudential. According to

 Plaintiffs, “AutoZone knew or should have known that GoalMaker was designed to steer Plan

 participant’s retirement savings to investment options that paid investment management fees and

 kickbacks to Prudential” at the expense of participants. (ECF No. 1 at PageID 15–16.) Plaintiffs

 also allege that “AutoZone did not have a viable methodology for monitoring the expenses of the

 GoalMaker funds.” (Id. at PageID 22.)

        Plaintiffs further allege that AutoZone, which is responsible for the selection of GoalMaker

 funds, imprudently kept high-fee, low-performing funds in GoalMaker’s pool while excluding

 low-fee index funds, such as the Vanguard index funds already present in the Plan’s investment

 menu. (ECF No. 1 at PageID 16, 22.) In response, AutoZone argues Plaintiffs’ comparison of




                                                 7
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 8 of 21                      PageID 761




 actively managed GoalMaker funds to passively managed Vanguard index funds, is like comparing

 “apples [to] oranges” and does not raise an inference of imprudence on AutoZone’s part. (ECF

 No. 25-1 at PageID 150–54.) (ECF No. 25-1 at PageID 143 (“Because Plaintiffs pit funds with

 very different investment strategies against one another, there can be no inference of

 imprudence.”).) AutoZone offers two primary citations supporting this proposition. First, in

 Meiners v. Wells Fargo & Co., 898 F.3d 820, 823 (8th Cir 2018), the Eighth Circuit affirmed

 dismissal of an ERISA action premised on alleged underperformance of Wells Fargo target date

 funds (“TDFs”). The Eight Circuit held that Meiners’ comparison of Wells Fargo TDFs to one

 Vanguard fund failed to create a reasonable inference of imprudence because the Vanguard fund

 was an improper benchmark. Id. at 823. Second, in Davis v. Wash. Univ. in St. Louis, 960 F.3d

 478 (8th Cir. 2020), the Eighth Circuit affirmed the dismissal of plaintiffs’ claim that defendant

 retained several underperforming investments in its plan for too long. These investments included

 the TIAA Real Estate Account, CREF Stock Account, and a fixed-annuity contract. Davis, 960

 F.3d at 484–87. To support their allegations, the Davis plaintiffs compared the performance and

 costs of these funds to passively-managed index funds. Id. After engaging in a detailed discussion

 about the similarities and differences between the above funds and the alleged benchmark index

 funds, the Eight Circuit affirmed dismissal of one of plaintiffs’ claims because the plan’s funds

 and alleged index fund benchmarks ultimately “have different aims, different risks, and different

 potential rewards that cater to different investors.” Id. at 485.

        AutoZone further argues that retirement plan fiduciaries are not required by law to pick the

 best performing fund or “the lowest-cost fund.” Rather, ERISA requires plan administrators to

 offer a variety of investment options. (ECF No. 25 at PageID 150–54.) While AutoZone is correct




                                                   8
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 9 of 21                        PageID 762




 that “no authority requires the fiduciary to pick the best performing fund,” Meiners v. Wells Fargo

 & Co., 898 F.3d 820, 823 (8th Cir 2018), that is not the allegation made here.

           In addition, AutoZone’s argument that the Court should give limited weight to fee

 comparisons between actively managed GoalMaker funds and low-cost Vanguard index funds

 invites the kind of factual analysis that is inappropriate at the pleading stage. Contrary to Davis

 and Meiners, this Court declines to rule on the reasonableness of comparing actively-managed

 funds to passively-managed index funds on a motion to dismiss. While Plaintiffs must allege more

 than inapt investment comparisons to make the necessary inference of imprudence to survive a

 12(b)(6) motion, at the pleading stage, taking all factual allegations in Plaintiffs’ favor, the Court

 finds the Complaint sufficiently states a claim for breach of fiduciary duty based on AutoZone’s

 selection and management of GoalMaker funds. Furthermore, the parties’ dispute over the

 propriety of comparing actively-managed funds to index funds raises questions of fact and law that

 have not been addressed by the Sixth Circuit. As such, this Court finds dismissal would be

 inappropriate at this point. AutoZone’s Motion to Dismiss Plaintiffs’ claims regarding GoalMaker

 are therefore DENIED.

 C. Stable Value Fund—GIF

           Next, the Complaint alleges AutoZone breached its fiduciary duty to the Plan and

 participants by failing to monitor and remove the GIF as an investment option.

           A stable value fund is a contract-based investment vehicle designed to preserve principal

 and generate steady rates of return, while allowing participants to make withdrawals at contract

 value (principal plus accrued income), regardless of market conditions.7 In the context of a

 retirement plan, a stable value fund is similar to a money market fund in that it provides liquidity



 7
     See supra n. 5.


                                                   9
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 10 of 21                         PageID 763




 and principal protection, and similar to a bond fund in that it provides consistent returns over time.

 (ECF No. 1 at PageID 25.) A stable value fund differs from both in that it seeks to generate returns

 greater than a money market and equivalent to a short–to intermediate–term bond fund. (Id. at

 PageID 25–26.) Stable value funds are able to do this because the amount of money invested in

 the account is relatively stable over time. (Id. at PageID 26.) This enables fund providers to offer

 better crediting rates8 (the rate of return that a participant will receive base on contributions and

 accrued interest) and to guarantee participants will not lose money by guaranteeing the fund

 transacts at book value. (Id.) Stable value accounts also “stabilize” the returns through the use of

 an imbedded formula which is part of the contract with the plan that smooths out the volatility of

 the fund resulting from fluctuations in interest rates associated with bond funds. (Id.)

           Stable value funds are common in large 401(k) plans and are typically structured as: (1) an

 insurance company general account; (2) an insurance company separate account; or, (3) a synthetic

 fund. (ECF No. 1 at PageID 25.) A synthetic stable value fund is a diversified portfolio of fixed

 income securities and is insulated from interest rate volatilities through wrap contracts 9 with

 insurers. Synthetic stable value funds are generally the least risky because principal is guaranteed

 by multiple wrap providers and plan participants own the assets of the underlying funds. (Id. at

 PageID 26.) Plaintiffs contend that since the credit crisis of 2008–2009, most large 401(k) and




 8
   A crediting rate is the interest rate earned on the contract value (principal plus accrued income)
 expressed as an effective annual yield. The crediting rate also acts as a stabilizing mechanism by
 amortizing investment gains and losses so that participants are protected from short-term changes
 in market. Leela Scattum & Nick Gage, Stable Value Crediting Rates: How They Work, How
 They are Calculated, STABLE VALUE ANALYST INSIGHTS, (2015),
 https://www.galliard.com/assets/edocs/stable-value-crediting-rates-march-2015.pdf.
 9
     Supra n. 5.



                                                   10
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 11 of 21                    PageID 764




 403(b) plans have divested themselves of general account and separate account products in favor

 of synthetic stable value funds because of credit risk concerns. (See ECF No. 1 at PageID 27.)

        In a separate account product, the assets of the underlying funds are held in the separate

 account of an insurance carrier and are riskier because there is only one “wrap” provider. As a

 result, these funds offer higher crediting rates—higher risk, higher reward. (ECF No. 1 at PageID

 26.) Unlike synthetic stable value products, however, separate account investors do not actually

 own the underlying assets in the separate account. (Id.)

        With a general account product, the investment funds are deposited by an insurance

 company in its general account. The insurance company then generates revenue by investing said

 funds in instruments with a higher yield than what it guaranteed to its contract holders. The

 resulting “spread” (i.e., the difference between the crediting rate and the returns earned by the

 insurance company) is kept by the insurance company. (See ECF No. 1 at PageID 27.) In contrast

 to the other types of investment products, general account products do not have a stated expense

 ratio.10 Rather, the fees charged are typically implicit and may be used to cover investment

 management expenses, insurance fees, administrative costs, and any revenue sharing that has been

 built into the product.

        As with separate account products, the general account investors own the contract but not

 the underlying investments. Assets in a general account product would be available to the

 insurance company’s creditors in the event said insurance company became insolvent. As a result,

 general account products, such as the GIF, are the riskiest type of stable value fund and

 consequently must offer the highest credit rates. (See generally, ECF No. 1 at PageID 26.)




 10
   Brian A. Montanez, A Guide to Retirement Plan Fees & Expenses, MULTNOMAH GROUP WHITE
 PAPER (July 2017), https://www.multnomahgroup.com/a-guide-to-retirement-plan-fees-expenses.


                                                11
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 12 of 21                        PageID 765




 Plaintiffs also posit that general account products create uncertainty as to management fees

 because the retirement plan owns only a contract rather than the underlying assets. (Id.)

        In the Complaint Plaintiffs contend the GIF was an imprudent investment because it

 charged excessive spread fees, subjected participants to single entity credit risk and rates

 established at the discretion of a single provider (i.e., Prudential), and was undiversified. (ECF No.

 1 at PageID 19–27, 65.) Plaintiffs further assert that comparable stable value funds were available

 from other providers with higher crediting rates, and that an identical product was available from

 Prudential with higher crediting rates and lower spread fees—(the “Guaranteed Investment”).

 (ECF No. 1 at PageID 28.) “The Guaranteed Investment is a fixed income account invested in the

 General Account of Prudential Retirement Insurance and Annuity Company.” (ECF No. 1 at

 PageID 70.) Plaintiffs support this allegation with a chart and table comparing the crediting rate

 of the GIF to the crediting rate of similar general account products offered by Prudential to other

 plans. (ECF No. 1 at PageID 29.) Plaintiffs’ chart and table show that crediting rates for the GIF

 were, on average, 2.20% less than the crediting rates of the Guaranteed Investment. (ECF No. 1

 at PageID 29.) (See also ECF No. 33 at PageID 396.)

        With respect to spread fees, Plaintiffs assert the GIF “consistently charged . . . AutoZone

 employees 200 basis points more and, consequently, returned 200 basis points less than the very

 same type of [stable value] fund offered by Prudential to other similarly situated retirement plans.”

 (Id.) Furthermore, Plaintiffs allege the excessive spread fees generated by the GIF resulted in a

 windfall to Prudential, whose compensation AutoZone failed to monitor. (ECF No. 1 at PageID

 31.)




                                                  12
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 13 of 21                         PageID 766




        Plaintiffs also contend the GIF was imprudent because it subjected participants to single

 entity credit risk and rates established at the discretion of a single provider and was undiversified.

 Plaintiffs explain:

        [T]he [GIF] is a contract, a piece of paper, subject to the single entity credit risk of
        Prudential, the issuer of the contract. Further, the returns of the [GIF] depend on
        the crediting rates set at the discretion of a single provider, Prudential. The
        crediting rate . . . is not tied to the performance of a diversified pool of assets in
        which investors in the fund have an interest as with a separate account or synthetic
        stable value fund. Following the high-profile failure or near failure of a number of
        stable value providers during the credit crisis of 2008–2009, the trend among
        fiduciaries in large plans is to avoid general account stable value funds because of
        credit risk concerns and to select more diversified stable value products. There are
        circumstances under which it may clearly be prudent not to diversity the assets of
        a plan invested in a stable value fund, but this is not such a case. Here, Prudential
        pocketed more than 200 basis points in excess fees and failed to provide the rate of
        return that would ordinarily compensate for the Plan’s failure to fully diversify its
        investments.

 (ECF No. 1 at PageID 32.)

        Additionally, Plaintiffs point out that “because the [stable value] product’s performance

 over a given period is declared six months in advance, the plan fiduciary [generally] knows six

 months in advance what the returns will be.” (ECF No. 1 at PageID 30.) Again, a defining feature

 of a stable value fund is its stability. Thus, according to Plaintiffs, a stable value product that is

 underperforming generally continues to perform poorly in a stable manner. (Id. at PageID 31.)

 Plaintiffs also contend that, had AutoZone monitored the GIF in appropriate six-month intervals,

 it would have seen that the GIF was consistently underperforming and elected to replace it. (ECF

 No. 1 at PageID 31.)

        In the Motion to Dismiss, AutoZone asserts Plaintiffs once again rely on an apple to

 oranges comparison because the Guaranteed Investment’s credit rate does not account for fees

 whereas the GIF’s credit rate does. (ECF No. 25-1 at PageID 148–49.) Specifically, the

 Guaranteed Investment’s returns are prior to deduction of administrative fees of the WEA Trust.



                                                  13
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 14 of 21                      PageID 767




 (ECF No. 25-1 at PageID 148.) According to AutoZone, the Guaranteed Investment is actually

 more expensive than the GIF because “the WEA Trust charges its participants an annual

 administrative fee of 0.35% of assets invested in the plan, capped at an extraordinarily high $500

 per participant per year.” (Id.) In addition, AutoZone points out that the GIF guarantees a 1.5%

 minimum credit rate whereas the Guaranteed Investment guarantees only 1.0% credit rating. This

 means investors in the GIF will always earn 1.5% whereas investors in the Guaranteed Investment

 could earn less. (ECF No. 25-1 at PageID 149.)

        Plaintiffs reply that AutoZone should have known the GIF was performing poorly because

 its crediting rates averaged 1.50% over the class period, which was less than the 2.0% rate of

 inflation over the same period. (ECF No. 33 at PageID 396.) Plaintiffs further assert the

 Guaranteed Investment is an appropriate benchmark for the GIF because both: “(1) are general

 account stable funds; (2) from the same investment provider; (3) with the same portfolio allocation;

 (4) the same duration; and (5) the same high-yield credit risk.” (ECF No. 33 at PageID 397.)

        In reply, AutoZone contends the Guaranteed Investment is an inappropriate comparator to

 the GIF because the two funds have different risk profiles.         According to AutoZone, the

 Guaranteed Investment holds riskier investments than the GIF, “and with increased risk comes the

 opportunity to earn greater return.” (ECF No. 36 at PageID 420.) In addition, AutoZone contends

 Plaintiffs’ diversity argument fails because (1) Plaintiffs do not allege any loss attributable to

 investing in the GIF because there are no allegations of a default or actionable reduction in the

 crediting rate; and (2) the Complaint contains no factual allegations about the GIF’s underlying

 investment portfolio. (ECF No. 36 at PageID 421.)




                                                 14
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 15 of 21                          PageID 768




         Taking the entire Complaint into consideration and drawing all reasonable inferences in

 favor of Plaintiff, the Court finds that Plaintiffs’ allegations give rise to a plausible inference that

 AutoZone’s process for selecting and monitoring the GIF was deficient.

         Here, AutoZone spends much of its time attacking the accuracy of Plaintiffs’ comparison

 of the GIF to the Guaranteed Investment. However, a motion to dismiss is not meant to resolve

 arguments regarding the truth of Plaintiffs allegations or the accuracy of their statements. Instead,

 the Court must take Plaintiffs’ well-pleaded factual allegations as true and draw every reasonable

 inference from them in their favor. See Nicolas v. Trs. of Princeton Univ., No. 17-3695, 2017 U.S.

 Dist. LEXIS 151775, at *12 (D.N.J. Sept. 19, 2017) (holding “Defendant raises factual questions

 about whether the alternative funds Plaintiff suggests . . . are apt comparisons—and, therefore,

 whether the underperformance Plaintiff depicts is an accurate portrait . . . Such questions do not

 warrant dismissal—to the contrary, they suggest the need for further information from both

 parties.”).

         At this point, the complaint only needs to provide the Court enough to infer from what is

 alleged that AutoZone’s retention of the GIF was imprudent. Plaintiffs have met this mark.

 Therefore, AutoZone’s Motion to Dismiss Plaintiffs’ breach of fiduciary duty claim based on the

 GIF is DENIED.

 D. High-Cost Mutual funds and Separate Accounts

         Next, the Complaint alleges AutoZone breached its fiduciary duty to the Plan and

 participants by retaining mutual funds and separate accounts that charge exorbitant management

 fees and have hidden trading costs.

         In contrast to mutual funds, where the fees are disclosed as part of an investment’s expense

 ratio, the management fee structure for separate account products is less transparent.           (Id. at




                                                   15
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 16 of 21                      PageID 769




 PageID 33–34.) In the Complaint, Plaintiffs compare the management fees of the Plan’s separate

 accounts and mutual funds to management fees of Vanguard index fund alternatives in a detailed

 chart. (See ECF No. 1 at PageID 35–36.)

        Trading costs result from the purchase and sale of investments such as stocks and bonds

 by mutual fund companies. (Id. at PageID 37.) These costs are not included in a mutual fund’s

 expense ratio; however, the SEC requires a fund to disclose its “turnover ratio,” a measure of how

 frequently a fund’s assets are bought and sold. (Id.) According to Plaintiffs, “[t]he funds selected

 by GoalMaker had high turnover ratios and high trading and market impact costs.” (ECF No. 1 at

 PageID 37.) Once again, Plaintiffs make a table comparison between the GoalMaker Funds and

 Vanguard index funds to prove their point. (See ECF No. 1 at PageID 38.) Based on the data

 shown in these two charts, Plaintiffs contend “AutoZone did not have or failed to follow a viable

 methodology for beating the market through the use of high-cost actively managed funds.” (ECF

 No. 1 at PageID 44.)

        AutoZone responds that Plaintiffs’ claim must fail because it is premised on inappropriate

 comparison of actively managed funds to passively managed Vanguard index funds. (ECF No.

 25-1 at PageID 150.) According to AutoZone, the actively managed GoalMaker funds do not

 employ similar operations or investment strategies to passively managed Vanguard funds.

 AutoZone also maintains the Plan’s overall investment lineup offerings are reasonable. (Id.)

        AutoZone’s contentions about comparing separate accounts and mutual funds to passively-

 managed index funds resemble their arguments about the GIF. Accordingly, for the same reasons

 set forth herein in Section III(C), AutoZone’s Motion to Dismiss regarding exorbitant mutual fund

 and separate account fees is DENIED.

 E. Wrong Share Class




                                                 16
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 17 of 21                       PageID 770




        Next, Plaintiffs allege “AutoZone, despite having access to professional advice and the

 responsibility to manage a $500 million retirement plan, has repeatedly failed to invest in the lower

 cost share classes available to it in order to properly reduce fees and costs associated with fund

 management, thus breaching its fiduciary duty to the Plan and its participants.” (ECF No. 1 at

 PageID 49.)

        According to the Complaint, a prudent fiduciary should have in place a methodology for

 taking advantage of discounts available to large investors through the purchase of institutional

 shares. (ECF No. 1 at PageID 49.) Because mutual funds are not static, it is important for a

 prudent fiduciary to monitor the Plan in the event lower cost share classes become available for

 the same mutual fund. Here, Plaintiffs allege that AutoZone breached its fiduciary duty by

 imprudently choosing to offer certain retail-class shares of mutual funds (both Vanguard and non-

 Vanguard) when cheaper institutional-class shares were available.11 (See ECF No. 1 at PageID

 52–53).

        To exemplify these allegations, Plaintiffs’ Complaint includes a table comparing mutual

 fund share options in the Plan with the readily available cheaper alternatives. (ECF No. 1 at

 PageID 53.) Plaintiff highlight one fund in particular that subjected Plan participants to higher-

 than-necessary expenses. According to the Complaint, the Plan selected the R4 version of a mutual

 fund called the American Europacific Growth Fund (REREX). (ECF No. 1 at PageID 53–54.)

 The REREX paid 25bps in 12b-1 fees and 10bps in sub-T/A fees to Prudential. (Id.) At the same

 time, the identical fund was available to the Plan in an R-6 share class, which paid no 12b-1 or




 11
    Retail share classes possess different shareholder rights and responsibilities from institutional
 class shares, which are also called "R Class shares." These may include differing fee and load
 charges. But while the fees differ, the assets underlying the various share classes as well as their
 management and investment styles are identical.


                                                  17
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 18 of 21                       PageID 771




 sub-TA fees to Prudential, at an average cost of 0.50% per year over the Class Period, a difference

 of 0.35%. (Id.) According to Plaintiffs, this 0.35% difference resulted in the waste of $1.4 m of

 retirement savings over the class period. (Id. at PageID 54.) Plaintiffs offer identical allegations

 about nine other funds, with differences only in the precise expense ratios and resultant damages.

 (Id. at PageID 53 (See Figure 10).) In total, Plaintiffs allege “AutoZone wasted approximately

 $3.25 million as a result of selecting the wrong share class of mutual funds for the Plan’s

 investment menu.” (ECF No. 1 at PageID 54.)

        In response, AutoZone contends it retained higher-cost retail-shares classes in order to pay

 for recordkeeping costs through revenue sharing, thus avoiding the need to impose additional

 recordkeeping fees on Plan participants. (See (ECF No. 25-1 at PageID 158) (ECF No. 36 at

 PageID 426).) AutoZone also contends that of the ten mutual funds listed in the Complaint as

 being offered in the wrong share class, two were unavailable because the Plan did not meet the

 minimum investment requirement. (ECF No. 25-1 at PageID 158–59.) On this point, Plaintiffs

 respond that even if AutoZone is correct, the two funds relates to only $48,413.00 out of the

 $3,111,469.00 in share class damages. (ECF No. 33 at PageID 404–05.)

        Other Circuits have held that retention of higher-cost retail-class shares over institutional-

 class shares does not always infer imprudence. See Tibble v. Edison Int’l, 729 F.3d 1110, 1135

 (9th Cir. 2013), vacated on other grounds, 135 S. Ct. 1823 (2015) (noting a fiduciary might choose

 funds with higher fees for several prudent reasons, including potential for higher return, lower

 financial risk, more services offered, or greater management flexibility); Hecker v. Deere & Co.,

 556 F.3d 575, 586 (7th Cir. 2009) (noting that retail-class funds, being open to the public, give

 participants a market-to-market benchmark which insures the benefits of competition). However,

 none of these reasons apply in this case.




                                                 18
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 19 of 21                      PageID 772




        The fact that AutoZone concedes it retained retail-class shares to provide more basis points

 for revenue sharing (i.e., to make sure Prudential’s recordkeeping fees were paid for) supports the

 inference that mutual fund options were not selected based on their merits. (See ECF No. 25-1 at

 PageID 158.) Although this inference may turn out to be false, it is not Plaintiffs’ responsibility

 to rebut AutoZone’s purported reason for offering retail-class shares at the pleading stage. See

 Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 596 (8th Cir. 2009) (holding “[Fed. R. Civ. P.] 8

 does not require a plaintiff to plead facts tending to rebut all possible lawful explanations for a

 defendant’s conduct.”); Disselkamp v. Norton Healthcare, Inc., No. 3:18-CV-00048-GNS, 2019

 U.S. Dist. LEXIS 129519, at *15–16 (W.D. Ky. Aug. 2, 2019) (holding that defendants’ revenue-

 sharing defense to plaintiffs’ share-class claim is not well-suited for a decision on a motion to

 dismiss). Plaintiffs’ claim that AutoZone failed to investigate lower cost options is not a fact

 couched as a legal conclusion which should be stricken by AutoZone’ Motion to Dismiss.

 Accordingly, AutoZone’s Motion to Dismiss Plaintiffs’ claim with respect to the Plan’s

 methodology for selecting and monitoring share classes is DENIED.

 F. Exorbitant Recordkeeping Expenses

        Next Plaintiffs allege the Plan’s recordkeeping expenses were too high. (See ECF No. 1 at

 PageID 55–56.)     Specifically, Plaintiffs posit “based on information currently available to

 Plaintiffs regarding the Plan’s features, the nature of the administrative services provided by

 Prudential, the Plan’s participant level (10,000 to 15,000 during the Class Period) and the

 recordkeeping market, the outside limit of a reasonable recordkeeping fee for the Plan [should]

 have been no more than $50 per participant or $500,000 to $750,000 per year for the Plan (about

 $4.5 million total) over the six-year Class Period.” (ECF No. 1 at PageID 56.) Plaintiffs also

 contend that AutoZone failed to adequately monitor the Plan’s recordkeeping expenses. In




                                                 19
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 20 of 21                        PageID 773




 selecting a recordkeeper, a fiduciary of a large plan such as AutoZone should solicit competitive

 bid proposals from a number of recordkeepers and regularly “benchmark” or compare a plan’s

 present fee structure with those of competitors, Plaintiffs allege. (ECF No. 1 at PageID 55.)

        AutoZone responds that Plaintiffs’ recordkeeping fee claim is “barebones” and unduly

 speculative. Specifically, AutoZone contends Plaintiffs offer no “charts, graphs, or data” to

 support their claim that recordkeeping fees for the Plan should be no more than $50 per participant,

 and that “Plaintiffs do not even bother to identify the amount actually paid by Plan participants.”

 (ECF No. 25-1 at PageID 159.) Plaintiffs counter that AutoZone “is in sole possession of the

 408(b)(2) service provider disclosures and other data necessary to discern recordkeeping expenses

 and has so far refused to offer said information . . . .” (ECF No. 33 at PageID 406.)

        Though the manner in which Plaintiffs calculate the benchmark for an appropriate

 recordkeeping fee for Plan participants lacks support from charts and data, the Court recognizes

 the need to conduct discovery on this issue and therefore DENIES AutoZone’s motion to dismiss.

 G. Additional Claims

        Finally, Plaintiffs allege AutoZone breached its fiduciary duty by failing to “provide

 participants with the complete and accurate information they required to make adequately

 informed investment decisions,” and by knowingly participating in breaches by other Plan

 fiduciaries. (ECF No. 1 at PageID 65.) AutoZone summarily contends these allegations are

 unsupported by factual allegations and should be dismissed. (ECF No. 25-1 at PageID 161.) This

 Court disagrees.

        ERISA fiduciaries have an obligation to convey complete and accurate information to their

 beneficiaries. James v. Pirelli Armstrong Tire Corp., 305 F.3d 439, 452 (6th Cir. 2002). This duty

 to disclose “entails not only a negative duty not to misinform, but also an affirmative duty to inform




                                                  20
Case 2:19-cv-02779-MSN-tmp Document 54 Filed 09/18/20 Page 21 of 21                       PageID 774




 when . . . silence might be harmful.” Id. Here, the Complaint alleges AutoZone provided

 misleading information to Plan participants about Morningstar’s endorsement of GoalMaker. (See

 ECF No. 1 at PageID 15 (“Morningstar itself did not assume any responsibility for Prudential’s

 GoalMaker service. In fact, Morningstar specifically disclaimed any responsibility for the review

 or approval of the information provided to the participants in the AutoZone Plan.”). Plaintiffs also

 allege that literature regarding Prudential’s Excessive Trading Monitoring Program was false. (See

 ECF No. 1 at PageID 37). Viewing these allegations in the light most favorable to Plaintiffs, and

 considering the complaint as a whole, the Court finds Plaintiffs have stated a sufficient claim under

 Rule 12(b)(6).

                                        IV. CONCLUSION

 For the foregoing reasons, AutoZone’s Motion to Dismiss is DENIED.

        IT IS SO ORDERED, this 18th day of September, 2020.

                                                       s/ Mark Norris
                                                       HON. MARK S. NORRIS
                                                       UNITED STATES DISTRICT JUDGE




                                                  21
